DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Carmein US 7780573 and in view of Choi WO 2017/131286 and in view of Lee KR 101797453

Claim 1:  The Carmein reference provides a teaching of a virtual reality training simulator (see abstract and  col. 3:15-20) comprising: 
a base motion unit configured toon which a trainee stands, to provide the trainee with a realistic situation (see FIG. 1-3 an omni directional treadmill that server as a base on which the trainee stand);
 a trainee movement recognition unit configured to acquire movement/state data related to a movement and a posture of the trainee according to an operation of the base motion unit to recognize viewpoint direction information (see col. 9:35-45), movement information (see col. 8:5-15), and posture information of the trainee (col. 7:60-67). 

The Carmein reference provides a teaching of moving the base and wherein the a content operation/motion control unit configured to control the base motion unit.  
However, the Lee reference provides a teaching of moving the base and wherein the a content operation/motion control unit configured to control the base motion unit (see page 2 last 10 lines).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Choi reference with the feature of moving the base and wherein the a content operation/motion control unit configured to control the base motion unit, as taught by Lee, in order to provide a realistic simulation for the user.  
The Carmein reference is silent on the teaching of where the simulator is a firefighting and a content operation/motion control unit configured to operate a firefighting training content application program. 
However, the Choi reference provides a teaching of where the simulator is a firefighting and a content operation/motion control unit configured to operate a firefighting training content application program (see page 2 paragraph 4-5 and FIG. 4-5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Carmein references  with  the feature of where the simulator is a firefighting and a content operation/motion control unit configured to operate a firefighting training content application program, as taught by Choi, in order to provide more training variety.  
Claim 2:  The Carmein reference provides a teaching of  further comprising a safety support unit corresponding to a low posture of the trainee (see col. 9 item 43, 44 and 46) 
The Carmein reference does not provide a teaching of a safety wire whose length is flexible to be extended to provide the trainee with freedom in movement.    Instead, the Carmein reference relies on a rigid linkage.   However, the Lee reference provides  teaching of safety wire whose length is flexible to be extended to provide the trainee with freedom in movement  (see page 3 paragraph 2 item 260 flexible band or wires).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Carmein reference with the feature of  safety wire whose length is flexible to be extended to provide the trainee with freedom in movement, as taught by Lee , in order to provide an equivalent method of ensuring the safety of the user during the operation of the simulator.  

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carmein US 7780573, in view of Choi WO 2017/131286, in view of Lee KR 101797453 and further in view of KIM KR 20150131722

Claim 4:  The Carmein reference is silent on the teaching of wherein the base motion unit comprises a vertical movement shaft that raises, lowers, and tilts the base by a four-axis motion device controlled by the content operation/motion control unit on the basis of the firefighting training content application program.  
However, the Kim reference provides a teaching of wherein the base motion unit comprises a vertical movement shaft that raises, lowers, and tilts the base by a four-axis motion device controlled by the content operation/motion control unit on the basis of the firefighting training content application program (see page 2 last paragraph and page 3 first paragraph and FIG 1 and 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Carmein reference with the feature of    base motion unit comprises a vertical movement shaft that raises, lowers, and tilts the base by a four-axis motion device controlled by the content operation/motion control unit on the basis of the firefighting training content application program, as taught by the Kim reference, in order to increase the realism of the simulation.  

Claim(s)5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmein US 7780573 and in view of Choi WO 2017/131286, , in view of Lee KR 101797453  and further in view of Carmein US 6152854 

Claim 5:  Carmein ‘573 is silent on the teaching of wherein the trainee movement recognition unit comprises at least one of an inertial measurement unit (IMU) sensor, a vibration sensor, an ultrasonic sensor, and a position tracking sensor to acquire the movement/state data of the trainee.  

However, the Carmein ‘854 reference provides a teaching of wherein the trainee movement recognition unit comprises at least one of ultrasonic sensor (see col. 3:20-30).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carmein ‘573 with the feature of  wherein the trainee movement recognition unit comprises at least one of ultrasonic sensor, as taught by Carmein ‘854, as an accurate method of implementing user’s sensor.  

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carmein US 7780573 and in view of Choi WO 2017/131286, in view of Lee KR 101797453  and further in view of Leonidas WO 2008057864 
Claim 6:  The Carmein reference provides a teaching of  wherein the trainee movement recognition unit comprises: a sensor configured to acquire a point in time of the movement of the trainee (see col. 12:30-37). 
The Carmein reference is silent on the teaching of a sensor configured to track a posture height of the trainee.   However, the Leonidas reference provides a teaching of track a posture height of the trainee (see paragraph 30).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Carmein reference with the feature of sensor configured to track a posture height of the trainee, as taught by Leonidas, in order to respond to user’s movement.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carmein US 7780573, in view of Choi WO 2017/131286, in view of Lee KR 101797453 and further in view of Gordon WO 03/035184 (also CA 2 464 128)

Claim 8: The Carmein reference is silent on the teaching of wherein the safety support unit further comprises a motor configured to adjust the length of the safety wire according to a height of the trainee.  
However, the Gordon reference provides a teaching of wherein the safety support unit further comprises a motor configured to adjust the length of the safety wire according to a height of the trainee (see page 7 paragraph 20c).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Carmein reference with the feature of wherein the safety support unit further comprises a motor configured to adjust the length of the safety wire according to a height of the trainee, as taught by Gordon, in order to ensuring the safety of the user during the operation of the simulator.  
Claim 9:  The Carmein reference is silent on the teaching of wherein the safety support unit further comprises a weight reducer connected to the safety wire to support a weight of the trainee to support the trainee in free motion and ensure safety of the trainee. 
The Gordon reference provides a teaching of wherein the safety support unit further comprises a weight reducer connected to the safety wire to support a weight of the trainee to support the trainee in free motion and ensure safety of the trainee (see page 5 paragraph 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Carmein reference with the feature of 
 wherein the safety support unit further comprises a motor configured to adjust the length of the safety wire according to a height of the trainee, as taught by Gordon in order to ensuring the safety of the user during the operation of the simulator.  


Allowable Subject Matter

Claims 12-15 are allowed.
Claims 3, 7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The limitation of claims 12 and 14 are considered to be allowable due to the limitation of “process the acquired movement/state data of the trainee to perform a floor motion event inside the firefighting training content application program to execute a motion of the base” and the limitations of “processing the acquired movement/state data of the trainee to perform a floor motion event inside the firefighting training content application program to execute a motion of the base”.   While the combination of the Carmein and Choi reference provides a teaching of a virtual reality firefighting simulator.  Neither reference provides any teaching for performing a floor motion event on the basis of the movement or state data of the trainee.   
Similarly, claims 3 and 7 are also objected as being dependent upon a rejected claim since it contain a similar limitation to claims 12 and 14.   

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park KR 2019-0118369 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715